Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-31, 33-35, and 38-39 in the reply filed on 10/26/2021 is acknowledged.
Claims 32, 36, and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2021.
Moreover, given that claim 40 is also drawn to the product of the casting, claim 40 is rejoined with the remainder of the product claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “48” in [0036]; “16’” in paragraphs [0039], [0041], [0058], [0059], [0060]; “208” in [0065]; “608” in  [0076], [0078], [0079]; “610” in [0076]; “630” in [0078]; “636” in [0077]; “640” in [0078]; “652” in [0079]; “674” in [0082] and [0084]; “632” in [0085]; “670” in [0085]; “822” in [0095]; “801” in [0095]; “828” in [0096]; “864” in [0099]; and “1024” in [00106].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Figures 1 and 2: “64” and Figure 14: “844”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph [0089] refers to “FIG. 13A” and “FIG. 13C”, however, since there are no “FIG. 13A” and “FIG. 13C” the Examiner believes that “FIG. 13A” should be amended to “FIG. 12A” and “FIG. 13C” should be amended to “FIG. 12C”.  
Appropriate correction is required.

Claim Objections
Claims 21, 22, 23, and 27 are objected to because of the following informalities: 
Claim 21, line 4: amend “the mold” to “the at least one mold”
Claim 21, line 5: amend “the mold” to “the at least one mold”
Claim 21, line 6: amend “mold” to “the at least one mold”
Claim 21, line 7: amend “the mold” to “the at least one mold”
Claim 21, line 8: amend “the mold” to “the at least one mold”
Claim 21, line 9: amend “mold” to “the at least one mold”
Claim 22: lines 2-3: amend “the mold” to “the at least one mold”
Claim 23, line 2-3: amend “the mold” to “the at least one mold”
Claim 27, line 2: amend “a casting” to “the casting”
Appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 27-28, 30-21, 33, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hetke (US 2008/0308249 A1, hereinafter “Hetke”).

Regarding claims 21, 33, and 38, Hetke teaches a casting having a tight dendrite arm spacing of 30µm or less (Hetke, [0050] and claim 32). The casting of Hetke corresponds to a casting with a dendrite arm structure (DAS) which is less than 30 microns of claim 21 of the present invention. The casting of Hetke corresponds to a casting of claims 33 and 38 of the present invention. 
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the casting of Hetke appears to be either identical or only slightly different than the structure and composition of the instantly claimed casting. Therefore, a rejection based alternatively on either 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 is eminently fair and acceptable.

Alternatively, Hetke also teaches a method of forming a casting including locating an engineered mold by a device, wrapping the mold in plastic, flushing the mold with helium, i.e., inert atmosphere, under a slight vacuum, filling the mold cavity, and then alloying the casting to solidify and remove the casting from the mold (Hetke, [0060]). Hetke further teaches that a stopper rod in included in the system to indicate when the mold is filled and stopping the filling once the metal level position receives a “mold full” signal (Hetke, [0043-0045]). Hetke also teaches that the casting is made from a lightmetal, i.e., molten metal, including magnesium, aluminum, lithium, sodium, cerments of these metals, or alloys thereof (Hetke, [0038]). Moreover, Hetke teaches that the flushing of the mold with helium occurs when a gas ingate is in communication with the mold (Hetke, [0049]). Hetke also teaches that the casting is an automotive engine component selected from the group consisting of engine blocks, cylinder heads, intake manifolds, engine cradles, chassis subframes, upper and lower control arms, and large and small structural components for the automotive, aircraft, aerospace, and commercial industrial applications (Hetke, claim 34).

The engineered mold of Hetke corresponds to providing at least one mold of claim 21 of the present invention. The gas ingate in communication with the mold and flushing the mold with helium of Hetke corresponds to connecting an inert gas to the mold, delivering inert gas to the mold, and flushing mold with inert gas of claim 21 of the present invention. Filling the mold cavity with a lightmetal, and stopping when the “mold full” signal is given of Hetke corresponds to delivering molten metal to the mold to form a casting and stop delivering metal to the mold of claim 21 of the present invention. Removing the casting from the mold and the casting being an automotive engine component of Hetke corresponds to removing casting from mold, the casting having an inner surface and an outer surface of claim 21 of the present invention.

Regarding claims 22-24, 27-28, and 30-31, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the casting of Hetke appears to be either identical or only slightly different than the structure and composition of the instantly claimed casting. Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103 is eminently fair and acceptable.
Given that claims 22-24, 27-28, and 30-31 are directed to the process steps and claim 21 is a product-by-process claim, the limitations of the process don’t appear to impart structural limitations on the casting of claim 21. Therefore, claims 22-24, 27-28, and 30-31 are  rejected for the same reasons as claim 21.  






Claims 21 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grassi et al. (US 2008/0041499 A1, hereinafter “Grassi”).

Regarding claims 21 and 29, Grassi teaches a casting comprising a dual solidification microstructure region, wherein the dual solidification microstructure region comprises at least one coarse solidification microstructure portion and at least one fine solidification microstructure portion, having a grain size and/or dendrite arm and/or eutectic spacing (Grassi, [0022]). Grassi also teaches that in the dual solidification microstructure region, the coarse solidification microstructure portion has a dendrite arm spacing in the range of about 50-200µm and the fine solidification microstructure portion has a dendrite arm spacing in the range of less than about 15µm (Grassi, [0023]). 
The casting of Grassi corresponds to a casting with a dendrite arm structure (DAS) which is less than 30 microns of claim 21 of the present invention. The dual solidification microstructure of Grassi corresponds to further comprising a dendrite arm structure (DAS) in one area of the casting that is different than another area of the casting of claim 29 of the present invention.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the casting of Grassi appears to be either identical or only slightly different than the structure and composition of the instantly claimed casting. Therefore, a rejection based alternatively on either 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 is eminently fair and acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-26, 34-35, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hetke (US 2008/0308249 A1, hereinafter “Hetke”).

Regarding claims 25, 34, and 39, Hetke teaches a casting having a tight dendrite arm spacing of 30µm or less (Hetke, [0050] and claim 32). The range of Hetke encompasses the range of 16-25µm of claim 25 and claim 39 and less than 30µm of claim 34 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 


Regarding claims 26 and 35, given that the casting, dendrite arm spacing, and method of making the casting of Hetke is substantially identical to the casting, dendrite arm structure, and method of making the casting as used in the present invention, as set forth above, it is clear that the casting of Hetke would inherently have percent of elongation in a range of 10 to 14 as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 40, given that the casting, dendrite arm spacing, and method of making the casting of Hetke is substantially identical to the casting, dendrite arm structure, and method of making the casting as used in the present invention, as set forth above, it is clear that the casting of Hetke would inherently have a yield strength that is in the range of 89 MPa to 92 MPa as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738